DETAILED ACTION
This action is responsive to communications filed 13 May 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Olderdissen et al. (US-20190220271-A1) hereinafter Olderdissen.
Regarding claim 15, Olderdissen discloses:
A digital processing system ([0024] distributed computing system) comprising: 
a random access memory (RAM) to store instructions ([0152-0153] random access memory, e.g. providing instructions to a data processor); and 
one or more processors to retrieve and execute the instructions ([0152] providing instructions to a data processor for execution), wherein execution of the instructions causes the digital processing system to perform the actions ([0154] to practice certain embodiments of the disclosure) of: 
maintaining a configuration data specifying a plurality of plugins designed to communicate with a corresponding plurality of node interfaces installed in a plurality of nodes of a computing infrastructure ([0026] upgrade management plug-in repository (i.e. configuration data) is updated (i.e. maintained) atomically [0047] to manage conflicts across multiple access points, e.g. nodes [0082] plug-in can take a form corresponding to upgrade plug-in architecture comprising a set of vendor-specific programming objects [0035] firmware upgrade modules may implement a vendor-agnostic interface to a set of vendor-specific firmware operations), wherein the plurality of plugins are corresponding implementations of a common client interface ([0035] repository of upgrade modules, wherein firmware upgrade modules may implement a vendor-agnostic interface (i.e. common interface) to a set of vendor-specific firmware operations [0047] upgrade plug-in, e.g. upgrade module (i.e. firmware upgrade module is a plug-in)); 
receiving from a client application ([0054] receive a message from a user at a management interface (i.e. client application), see also [FIG. 2A] 244 system admin via 254 management interface), via the common client interface ([FIG. 2A] 224 Local plug-ins, see also [0056-0057]), a first node management action to be performed on a first node of the plurality of nodes ([FIG. 2A] Vendor-Specific Firmware Messages, Software upgrade messages, see also [0042] components C1 … CN might implement computing nodes, etc. and [0057]); 
inspecting the configuration data to identify a first plugin of the plurality of plugins corresponding to a first node interface installed on the first node ([0114] update operation presented to a download manager can invoke a retrieval of the then-current manifest from a plug-in repository, e.g. based on parameters associated with update operation, and a set of update plug-ins are determined and obtained [0132] obtain the modules, e.g. plug-ins, for upgrades of components at that node (i.e. a first plug-in is for a specific upgrade of specific components, etc., must be required to specifically upgrade specific components)); and 
performing, using the first plugin, the first node management action on the first node ([FIG. 2A] Vendor-Specific Firmware Messages, Software upgrade messages, see also [0057] facilitate upgrade of software components, e.g. via local plug-ins [0115] install the plug-in and/or update corresponding to the plug-in, and further generates a upgrade operation schedule comprising a sequence of update instructions [0132] upgrades of components at that node).  
	Regarding claims 1 and 8, they do not further define nor teach over the limitations of claim 15, therefore, claims 1 and 8 are rejected for at least the same reasons set forth above as in claim 15.
Regarding claim 16, Olderdissen discloses:
The digital processing system of claim 15, set forth above, further performing the actions of: 
providing the common client interface to one ([0054] receive a message from a user at a management interface (i.e. client application), see also [FIG. 2A] 244 system admin via 254 management interface; 224 Local plug-ins, Vendor-Specific Firmware Messages, Software upgrade messages, see also [0056-0057]) or more client applications; and 
receiving from the client application ([0054] receive a message from a user at a management interface), via the common client interface ([0057] local plug-ins), a first indication to access the first node of the plurality of nodes ([0054] invoke a certain component operation [0057] vendor-agnostic firmware messages are transformed by API layer and/or local plug-ins to a set of vendor-specific firmware related function calls, commands, remote procedure invocations, and/or firmware messages issue to and/or received, etc. (i.e. carrying out operations associated with cluster components 240_1 (i.e. nodes) requires access to the nodes, such as for commanding the nodes, upgrading/updating the nodes, etc.)), 
wherein the inspecting is performed in response to the first indication ([0114] update operation presented to a download manager can invoke a retrieval of the then-current manifest from a plug-in repository, e.g. based on parameters associated with update operation, and a set of update plug-ins are determined and obtained)); and 
maintaining an association between the client application and the first plugin in view of the first indication and the inspecting identifying the first plugin ([0074] download manager can also present certain local plug-in metadata describing locally stored upgrade plug-ins, e.g. specifically, url for the plug-in (singular), operating system “environment” for the plug-in, component “class” or list of classes supported by the plug in, component “type” or list of types supported by the plug-in, “version” or list of versions available for each class and/or type, upgrade “image” corresponding to the “version” and/or characteristics, etc.),
wherein, upon receiving of the first node management action from the client application ([0054] invoke a certain component operation [0057] vendor-agnostic firmware messages are transformed by API layer and/or local plug-ins to a set of vendor-specific firmware related function calls, commands, remote procedure invocations, and/or firmware messages issue to and/or received, etc. (i.e. carrying out operations associated with cluster components 240_1 (i.e. nodes) requires access to the nodes, such as for commanding the nodes, upgrading/updating the nodes, etc.)), the first plugin is used ([0074] download manager can also present certain local plug-in metadata describing locally stored upgrade plug-ins, e.g. specifically, url for the plug-in (singular), operating system “environment” for the plug-in, component “class” or list of classes supported by the plug in, component “type” or list of types supported by the plug-in, “version” or list of versions available for each class and/or type, upgrade “image” corresponding to the “version” and/or characteristics, etc. [0132] obtain the modules, e.g. plug-ins, for upgrades of components at that node (i.e. a first plug-in is for a specific upgrade of specific components, etc., must be required to specifically upgrade specific components)), based on the association (set forth above in [0074]), for communicating with the first node interface installed on the first node to cause performance of the first node management action ([0025] vendor-agnostic programming interface between the firmware management framework and the firmware management plug-ins is provided to abstract the vendor-specific firmware operations to a set of generic firmware characteristics, that are mapped to function calls, process invocations, remote procedure calls, message exchanges, etc., e.g. to perform operations pertaining to the multi-vendor firmware).  
Regarding claim 17, Olderdissen discloses:
The digital processing system of claim 16, set forth above, 
wherein a second node interface is installed on the first node at a second time instance following the performing of the first node management action ([0035] dispatched upgrade instructions are then performed on the nodes, including in some examples on the multi-vendor cluster components C1…CN (i.e. second interface, e.g. different vendor)), further performing the actions of: 
receiving from the client application after the second time instance ([0054] receive a message from a user at a management interface (i.e. after initial upgrade, a second time instance, see also [0035])), via the common client interface ([0057] local plug-ins), a second indication to access the first node of the plurality of nodes ([0054] invoke a certain component operation [0057] vendor-agnostic firmware messages are transformed by API layer and/or local plug-ins to a set of vendor-specific firmware related function calls, commands, remote procedure invocations, and/or firmware messages issue to and/or received, etc. (i.e. carrying out operations associated with cluster components 240_1 (i.e. nodes) requires access to the nodes, such as for commanding the nodes, upgrading/updating the nodes, etc. after initial upgrade, a second vendor-specific calls/commands/etc., see also [0035])); 
inspecting, in response to the second indication ([0054] [0057] as above, see also [0035]), the configuration data to identify a second plugin of the plurality of plugins corresponding to the second node interface installed on the first node ([0114] update operation presented to a download manager can invoke a retrieval of the then-current manifest from a plug-in repository, e.g. based on parameters associated with update operation, and a set of update plug-ins are determined and obtained [0132] obtain the modules, e.g. plug-ins, for upgrades of components at that node (i.e. a second plug-in is for a specific upgrade of specific components, etc., must be required to specifically upgrade specific components)); 
updating the association as being between the client application and the second plugin in view of the second indication and the inspecting identifying the second plugin in response to the second indication ([0026] upgrade management plug-in repository (i.e. configuration data) is updated (i.e. maintained) atomically [0074] download manager can also present certain local plug-in metadata describing locally stored upgrade plug-ins, e.g. specifically, url for the plug-in (singular), operating system “environment” for the plug-in, component “class” or list of classes supported by the plug in, component “type” or list of types supported by the plug-in, “version” or list of versions available for each class and/or type, upgrade “image” corresponding to the “version” and/or characteristics, etc.);
receiving from the client application ([0054] receive a message from a user at a management interface (i.e. client application), see also [FIG. 2A] 244 system admin via 254 management interface), via the common client interface ([FIG. 2A] 224 Local plug-ins, see also [0056-0057]), the first node management action to be performed on the first node ([FIG. 2A] Vendor-Specific Firmware Messages, Software upgrade messages, see also [0042] components C1 … CN might implement computing nodes, etc. and [0057]); and 
performing, using the second plugin based on the association, the first node management action on the first node ([FIG. 2A] Vendor-Specific Firmware Messages, Software upgrade messages, see also [0057] facilitate upgrade of software components, e.g. via local plug-ins [0132] upgrades of components at that node (i.e. for second vendor-specific)), wherein the performing comprises the second plugin communicating with the second node interface installed on the first node ([0025] vendor-agnostic programming interface between the firmware management framework and the firmware management plug-ins is provided to abstract the vendor-specific firmware operations to a set of generic firmware characteristics, that are mapped to function calls, process invocations, remote procedure calls, message exchanges, etc., e.g. to perform operations pertaining to the multi-vendor firmware).  
Regarding claim 18, Olderdissen discloses:
The digital processing system of claim 17, set forth above,
wherein the first node interface is provided by a first vendor and the second node interface is provided by a second vendor ([0025] vendor-agnostic programming interface between the firmware management framework and the firmware management plug-ins is provided to abstract the vendor-specific firmware operations to a set of generic firmware characteristics, that are mapped to function calls, process invocations, remote procedure calls, message exchanges, etc., e.g. to perform operations pertaining to the multi-vendor firmware (i.e. first vendor, second vendor, etc.)).  
Regarding claim 19, Olderdissen discloses:
The digital processing system of claim 17, set forth above, 
wherein the first node interface is an older version of the node interface provided by a first vendor and the second node interface is a newer version of the node interface provided by the first vendor ([0069] C1 components to version 1.1 if C2 components at version 3.0 or above (i.e. C1 is version below 1.1 and C2 is at or above 3.0)).  
Regarding claims 2-5 and 9-12, they do not further define nor teach over the limitations of claims 16-19, therefore, claims 2-5 and 9-12 are rejected for at least the same reasons set forth above as in claims 16-19.
Regarding claim 6, Olderdissen discloses: 
The method of claim 3, set forth above,  
wherein each of the first indication and the second indication comprises an IP address of the first node ([0150] transmit, e.g. send, receive, signal, etc. any type of communications comprising any organization of data items that can comprise a destination address, IP, and a source address, IP, etc.).  
Regarding claim 13, it does not further define nor teach over the limitations of claim 6, therefore, claim 13 is rejected for at least the same reasons set forth above as in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ruane et al. (US-20210226779-A1) hereinafter Ruane.
Regarding claim 20, Olderdissen discloses:
The digital processing system of claim 15, set forth above,
Olderdissen does not explicitly disclose:
wherein credentials are required to be sent from the first plugin to the first node interface for performing the first node management action on the first node, the digital processing system further performing the actions of: 
generating a first set of credentials for a new user; and 
providing the first set of credentials to the client application, 
wherein the first set of credentials are received along with the first indication from the client application and communicated to the first node interface.
	However, Ruane discloses:
wherein credentials are required to be sent from the first plugin to the first node interface for performing the first node management action on the first node ([0039] command processing component receives the command extension request and verifies the digital signature to ensure that the extension module has been provided by a trusted source [0040] to provide the controller with an updated firmware package), the digital processing system further performing the actions of: 
generating a first set of credentials for a new user ([0038] digital signature is generated based on the command extension module using the private key); and 
providing the first set of credentials to the client application ([0038] user of the host system causes the host system to send a command extension request including a digital signature to the controller), 
wherein the first set of credentials are received along with the first indication from the client application and communicated to the first node interface ([0038] e.g. send to a controller (i.e. received by a controller) the command extension (i.e. indication) and a digital signature (i.e. credential) that enables the controller (i.e. first node interface to the first node) to process at least one new command type that is not included in the set of predefined command types that the firmware enables the controller to process).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Olderdissen in view of Ruane to have required credentials to perform a management action, wherein generating and providing the credentials along with the indication to the node. One of ordinary skill in the art would have been motivated to do so to enable the controller to process at least one new command type that is not included in the set of predefined command types and ensure that the extension module has been provided by a trusted source (Ruane, [0038-0039]).
Regarding claims 7 and 14, they do not further define nor teach over the limitations of claim 20, therefore, claims 7 and 14 are rejected for at least the same reasons set forth above as in claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajarajan et al. (US-7689921-B2) USER INTERFACE FOR MANAGING MULTIPLE NETWORK RESOURCES;
Taylor (US-6609155-B1) METHOD AND APPARATUS FOR PROVIDING RELATIONSHIPS IN SIMPLE NETWORK MANAGEMENT PROTOCOL MANAGEMENT INFORMATION BASE;
Deininger et al. (US-7747416-B2) SYSTEM AND METHOD FOR BATCH PROCESS CONTROL WITH DIVERSE DISTRIBUTED CONTROL SYSTEM PROTOCOLS;
Kulkarni et al. (US-10348574-B2) HARDWARE MANAGEMENT SYSTEMS FOR DISAGGREGATED RACK ARCHITECTURES IN VIRTUAL SERVER RACK DEPLOYMENTS;
Boggarapu et al. (US-20190332412-A1) VIRTUALIZED SYSTEMS HAVING HARDWARE INTERFACE SERVICES FOR CONTROLLING HARDWARE;
Chopra et al. (US-20210334396-A1) CREATING VENDOR-NEUTRAL DATA PROTECTION OPERATIONS FOR VENDORS' APPLICATION RESOURCES;
Upadhyay et al. (US-20220121527-A1) DYNAMICALLY UPDATING DATABASE ARCHIVE LOG DEPENDENCY AND BACKUP COPY RECOVERABILITY.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453